       2:18-cv-02161-SEM-EIL # 60         Page 1 of 2                                           E-FILED
                                                                   Tuesday, 18 June, 2019 04:16:29 PM
                                                                         Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                       Urbana Division



MARIA OFELIA HINOJOSA, et al.,

              Plaintiff,

v.                                                            Case No. 18-2161

GOLDEN MEADOWS LLC,

              Defendant.

                                          ORDER
       This matter is before the Court on the Fee Petition (#56) filed by Plaintiffs.
Plaintiffs’ Petition asks the Court to award Plaintiffs $690.00 in attorneys fees. Defendants
J & S Agriculture Crew, Sonia Munoz, and Juan Munoz (“Defendants”) filed a Response
(#59) asking the Court to reduce the amount awarded.
       On April 10, 2019 (#51) the Court entered an Order (#51) granting Plaintiffs’
Motion to Compel and directing Defendants to show cause as to why attorney’s fees
should not be granted under Rule 37(a)(5)(A). After reviewing Defendants’ show cause
response, the Court granted Plaintiffs’ request for fees and directed Plaintiffs to
supplement their Motion with a categorization and breakdown of fees related to the
Motion to Compel.
       Plaintiffs filed the instant Petition, asking for a total of $690.00 in fees, to
compensate for 2.3 hours of work at an hourly rate of $300. Defendants do not dispute
that the 2.3 hours of billable work was reasonable, but argue that the Court should reduce
the hourly rate because Plaintiffs’ attorney did not provide any support to show that the
$300 hourly rate was reasonable and because in her most recent award, she was awarded
$250 per hour.
       An attorney’s standard hourly rate is the “best measure of the cost of an attorney’s
time.” Gusman v. Unisys Corp., 986 F.2d 1146, 1150 (7th Cir. 1993). “In rendering this
         2:18-cv-02161-SEM-EIL # 60              Page 2 of 2



judgment, the court generally will take the attorney's experience and qualifications into
consideration.” Gray v. U.S. Steel Corp., 284 F.R.D. 393, 397 (N.D. Ind. 2012).
        In support of her fee Petition, Plaintiffs’ counsel noted her experience of being lead
counsel or co-counsel on approximately 40 cases in the Northern and Central Districts of
Illinois. Plaintiffs’ counsel cited three other recent cases where she was awarded fee rates
ranging from $250-300 per hour. The Court finds that Plaintiffs’ counsel’s requested rate
is reasonable as it falls within the range of her prior awarded hourly rate.1 Accordingly,
Plaintiffs’ Fee Petition (#56) is GRANTED. The Court awards Plaintiffs attorney’s fees in
the amount of $690.00. Defendants shall remit to Plaintiffs $690.00 on or before July 15,
2019.


        ENTERED this 18th day of June, 2019.

                                                          s/ERIC I. LONG
                                                 UNITED STATES MAGISTRATE JUDGE




1Plaintiffs’ attorneys are non-profit legal services providers. As such, they did not have an hourly rate at
which they billed their clients in this case.

                                                     2
